Citation Nr: 0114627	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for residuals 
of right hip replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had more than 23 years of military service, and 
he separated from service in August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA for the reasons discussed below.  
Therefore, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA records exist that have not been 
obtained.  In his September 2000 notice of disagreement, the 
veteran stated that he was receiving treatment at the VA 
Medical Center in Shreveport and had recently been referred 
to the pain management clinic.  The latest VA treatment 
records associated with the claims file are dated in May 
1999, prior to the veteran's hip replacement.  These records 
must be obtained because they are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

There are also private treatment records that have not been 
obtained.  Clearly the veteran underwent extensive 
rehabilitation and treatment for his hip after his May 1999 
surgery, but no post-operative treatment notes are in the 
claims file.  In addition to asking the veteran where he has 
received private treatment since his surgery, the RO should 
also request records from William Overdyke, M.D., and Willis 
Knighton.  The Board notes that the veteran is currently 
using a cane and walker for assistance ambulating.  There is 
no evidence in the record which physician(s) prescribed these 
devices.  He should provide such information, so that these 
records can be obtained.

It is also necessary to provide the veteran an additional VA 
examination for the following reasons.  One of the criteria 
for a higher rating for residuals of a hip replacement is the 
severity of limitation of motion.  VA regulations only define 
normal range of motion for hip flexion and abduction.  Based 
on those measurements alone, the August 2000 VA examination 
showed approximately 50 percent loss of range of motion.  
However, that VA examination also included ranges of motion 
for hip extension, adduction, external rotation, and internal 
rotation.  Since the VA regulations do not define normal 
range of motion for these movements, and since the VA 
examiner did not state what was normal range of motion or 
otherwise comment on the severity of any limitation, the 
Board cannot interpret the examination results.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
treatment records from the VA Medical 
Center in Shreveport for all treatment 
since May 1999.  The RO should continue to 
request these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Dr. Overdyke and 
Willis Knighton) who have treated him for 
his right hip disorder since his surgery 
in May 1999.  He should also provide 
information as to the physician(s) that 
prescribed use of a cane and walker.  He 
should provide the appropriate releases so 
that the RO can request such records, and 
the authorizations for release of 
information must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  After obtaining the veteran's VA and 
private treatment records, schedule him 
for a VA examination to evaluate his 
right hip disorder.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected right 
hip condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner must specifically 
state what is normal range of motion for 
each hip movement (i.e., adduction, 
external rotation, internal rotation, 
extension, etc.).  

All functional limitations resulting from 
the service-connected right hip disorder 
are to be identified, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the right hip.  The examiner 
should discuss the effect the veteran's 
right hip disorder has upon his daily 
activities.  The examiner should elicit 
information as to the veteran's use of a 
cane and/or walker, and comment on 
whether these devices are needed solely 
because of the residuals of the right hip 
replacement.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


